IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                            :                           NO. 791
                                  :
         ORDER APPROVING THE      :                           SUPREME COURT RULES
         AMENDMENT OF RULES 330,  :
         337, AND 515 OF THE      :                           DOCKET
         PENNSYLVANIA RULES OF    :
         JUVENILE COURT PROCEDURE :
                                  :

                                                ORDER


PER CURIAM

       AND NOW, this 13th day of February, 2019, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 330, 337, and 515 of the Pennsylvania Rules of Juvenile Court Procedure
are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on June 28, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.